401 F.2d 997
E. L. WOODRUFF, Appellant,v.C. E. BREAZEALE, Superintendent Mississippi StatePenitentiary, Appellee.
No. 25482.
United States Court of Appeals Fifth Circuit.
July 2, 1968.

Alvin J. Bronstein, Jackson, Miss., Richard B. Sobol, Robert Roberts, New Orleans, for appellant.
Guy N. Rogers, Asst. Atty. Gen., Jackson, Miss., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and MITCHELL, District judge.
PER CURIAM:


1
The judgment appealed from is affirmed for the reasons and law as stated in the opinion of the District Court, 291 F. Supp. 130.